OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) filed 24 May 2019, 07 June 2019, and 31 October 2019 have been considered in full by the Examiner.
Additionally, the Notice of Imported Citations (form PTO-2332) is acknowledged, and a Notice of Consideration (form PTO-2333) is attached with the instant Correspondence.

Examiner’s Note
The Examiner notes that the instant application is a divisional of parent application US 15/525,721, now US Patent 10,337,660. The prosecution history of the parent application has been considered in full by the Examiner. 
It is also noted that all reference(s) hereinafter to the/Applicant’s specification are to the specification filed 24 May 2019. 

Specification
The abstract of the disclosure is objected to for not being directed to the claimed invention. The abstract is directed to a coated metal pipe (the claimed invention in the parent application), however, claim 1 is directed to a primer composition (a mixture of polymeric components). 
Applicant is reminded of the proper content of an abstract of the disclosure. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The Examiner suggests rearranging the content of the abstract such that it indicates or otherwise refers to the primer composition as the invention (i.e., that which is claimed) first, rather than the coated metal pipe having the primer composition coated thereon. 

The title of the invention is objected to for being directed to the invention recited in the parent application, and for not being descriptive of the claimed invention. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “A Primer Composition for Vehicle Piping”, of which finds full support in at least the preamble of claim 1. 

Claim Objections
Claims 1-3 are objected to because of the following informalities:
In claim 1, line 8, please amend as follows in order to keep claim language consistent: “based on the total mass of components”
It is noted that claim 1 
Please amend claim 1, lines 9 and 10 to include a lower end of the additive component weight range, such as: “the ratio of the additive component in the primer composition is 30% by mass or less and 1 % by mass or greater, based on the total mass of components other than the solvent in the primer composition” (as is supported by the aforecited portions of the specification), in order to overcome the issue.
In claim 2, please amend as follows in order to keep claim language consistent: “based on the total mass of components [[of]]in the primer composition other than the solvent”
In claim 3, please amend as follows (two instances) in order to keep claim language consistent: “wherein a ratio of a polyester in the primer composition is 0% by mass or more and less than 11% by mass based on the total mass of components [[of]]in the primer composition other than the solvent”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it is noted that claim 1 recites “at least one kind of additive component selected from polyamide, a fluorine resin, a silane coupling agent, and an epoxy resin”, followed by “the ratio of the additive component” (emphasis added). The Markush group language “at least one kind of additive component selected from” allows for more than one additive component (i.e., plural) from the group to be included in the primer composition, however, the use of the subsequent phrase “the additive component” (singular) renders the claim indefinite as it is unclear which additive component (or multiple) the recitation is in reference to. Said in another way, the primer composition may include a polyamide additive component and a fluorine resin additive component (per the Markush language), and thus it would be unclear as to whether the polyamide or the fluorine resin is to be included in an amount of 30 mass% or less (and greater than zero, see objection to claim 1 above). 
In order to overcome the indefiniteness issue, the Examiner suggests amending the claim (lines 4 and 5) as follows: “an additive component selected from the group consisting of polyamide, a fluorine resin, a silane coupling agent, , and combinations thereof;”. The suggested claim language designates the additive component as its own entity, which can be a singular component from the list or a combination of components from the list; where the subsequent recitation of “the additive component” would then clearly be in reference to a singular component, or a combination thereof, from said list. Simply put, the subsequent recitation of “the additive component” would properly refer back to “an additive component”. The Examiner believes that support for the aforesaid amendment can be found in the Markush group language in claim 1 as filed, as well as in [0024] of the specification (see also MPEP 
Claims 2 and 3 are rejected for depending upon indefinite claim 1. 
Appropriate action is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kitamura et al. (WO 2008/155611; “Kitamura”) (copy provided herewith).
Regarding claim 1, Kitamura discloses a primer composition having excellent adhesion to metal, suitable for use in coating piping for automobiles [0001, 0002, 0004, 0008-0010]. Kitamura discloses two specific primer composition examples, in particular, primer compositions P-16 and P-17 [0049-0053; Table 3]. P-16 and P-17 both include a polyamide imide (PA-I), a polyamide (PA) (additive component), solvent, and other 

    PNG
    media_image1.png
    295
    711
    media_image1.png
    Greyscale

Table 1. Mass% of non-solvent components in P-16 based on total mass thereof.


    PNG
    media_image2.png
    292
    709
    media_image2.png
    Greyscale

Table 2. Mass% of non-solvent components in P-17 based on total mass thereof.

As shown above in Table 1, the amount of PA-I included in P-16 primer composition based on the total mass of all components other than solvent is 30.44 mass% (within claimed range of 30% by mass or more). The amount of PA (reads on the additive component being polyamide) included in P-16 (on the same basis above) is 7.83 mass% (within claimed range of 30% by mass or less). The solvent included in P-16 is a mixture of N-methylpyrrolidone (NMP) and isophorone (IP) [Table 3]. As such, the P-16 primer composition of Kitamura clearly anticipates the primer composition of claim 1. 
Similarly, as shown in Table 2, the amount of PA-I included in P-17 primer composition based on total mass of all components other than solvent is 41.75 mass% (within claimed range of 30% by mass or more). The amount of PA (reads on the additive component being polyamide) included in P-17 is 2.60 mass% (within claimed range of 30 mass% or less). The solvent included in P-17 is a mixture of NMP and IP. As such, the P-17 primer composition of Kitamura also clearly anticipates the primer composition of claim 1.
Additionally or alternatively, P-16 and P-17, respectively, each include epoxy resin in amounts of 17.40 mass% and 20.00 mass%, respectively. The epoxy resin in each of P-16 and P-17, in the alternative to the PA anticipating the claimed additive component, anticipates the claimed additive component being an epoxy resin and being included in an amount of 30% by mass or less based on the total mass of all components other than solvent. 
Regarding claim 2, P-16 includes a phenol resin in an amount of 4.35 mass% based on the total mass of all components other than solvent, of which is within the 
Regarding claim 3, neither of P-16 nor P-17 include a polyester. As such, P-16 and P-17, respectively, anticipate the claimed range of 0% by mass or more and less than 11% by mass of a polyester.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mao (US 2012/0270968; “Mao”).
Regarding claim 1, Mao discloses a coating composition which forms an anticorrosion film on metal substrates [Abstract; 0001-0003, 0013-0020, 0076, 0078, 0084-0088, 0109]. The coating composition comprises (based on the total (dry) weight of components other than solvent): 1-35 wt.% fluoropolymer; 1-70 wt.% epoxy resin; 5-70 wt.% PA-I; and optionally 0-40 wt.% of an auxiliary binder; as well as an effective amount of solvent [0013-0020]. 
In particular, Mao discloses an exemplary coating composition (Example 1) [0169; Table 1] which includes 52.13 mass% PA-I (on the basis of the total amount of all components included in the coating composition other than solvent); 1.20 mass% epoxy resin; and 3.28 mass% polytetrafluoroethylene (PTFE), as well as solvent and other (solids) components. The amount of PA-I (52.13 mass%) is within the claimed range of 30% by mass or more. The amount of epoxy (1.20 mass%) is within the claimed range of 30% by mass or less. As such, the coating composition of Example 1 clearly anticipates the claimed primer composition, where it is noted that the recitation in the 
In the alternative to the epoxy resin anticipating the claimed additive component and weight amount, the amount of PTFE (3.28 mass%) is within the claimed range of 30% by mass or less and therefore also anticipates the claimed additive component being a fluorine resin (specification indicates PTFE is a suitable fluorine resin for use as the additive component, see [0028]) and the claimed range thereof. 
Furthermore, similar to the coating composition of Example 1 (as described above by the Examiner) Mao discloses other exemplary coating compositions (Examples 2-5 and 7) [0171-0178, 0181; Tables 2-5, 7], all of which, in addition to the coating composition of Example 1, clearly anticipate the primer composition of claim 1. Specifically, each of the aforecited examples include solvent and the following components and corresponding mass amounts (on the basis of total weight of all components other than solvent) which anticipate the primer composition of claim 1 (PA-I and epoxy additive component):
Example 2: 37.78 mass% PA-I, 5.00 mass% epoxy resin
Example 3: 43.12 mass%  PA-I, 3.55 mass% epoxy resin
Example 4: 66.23 mass% PA-I, 3.00 mass% epoxy resin
Example 5: 47.41 mass% PA-I, 3.69 mass% epoxy resin
Example 7: 64.72 mass% PA-I, 2.80 mass% epoxy resin
Regarding claims 2 and 3, none of the aforecited coating compositions (Examples 1-5, 7) of Mao include a phenolic resin or a polyester therein, and thus the aforecited examples, respectively, anticipate the claimed amount of 0% by mass or more and less than 11% by mass phenolic resin (claim 2), and the claimed amount of 0% by mass or more and less than 11% by mass of a polyester (claim 3) (i.e., read on 0 mass% of either component). 

Pertinent Prior Art
The following constitutes a list of prior art which have not been relied upon, but are considered pertinent to the claims and/or written description.
US 2015/0267061 to Huesmann – discloses a waterborne coating composition for forming corrosion-resistant films on metal substrates, said coating composition including (based on total solids weight, i.e., excluding solvent/water weight) 10-35 wt.% fluoropolymer and 0-40 wt.%, such as 1-40 wt.% of, inter alia, polyamide imide [Abstract; 0007, 0008, 0016, 0019, 0020, 0079, 0085]
WO 2008/152461 to Kitamura et al. – discloses a primer coating composition similar to that cited above in the grounds of rejection under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura [Table 3]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782